        Case 5:20-cv-05627 Document 1 Filed 11/11/20 Page 1 of 26




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ADORERS OF THE BLOOD OF CHRIST, UNITED        )
STATES PROVINCE, N/K/A ADORERS OF THE         ) CIVIL ACTION
BLOOD OF CHRIST, UNITED STATES REGION,        )
SUCCESSOR BY MERGER TO ADORERS OF THE         ) CASE NO.
BLOOD OF CHRIST, PROVINCE OF COLUMBIA,        )
PA, INC., F/K/A SAINT JOSEPH CONVENT          ) JURY TRIAL DEMANDED
MOTHERHOUSE OF THE ADORERS OF THE             )
BLOOD OF CHRIST, COLUMBIA, PENNSYLVANIA,      )
INC., ALSO F/K/A SAINT JOSEPH’S CONVENT,      )
MOTHER HOUSE OF SISTER ADORERS OF THE         )
MOST PRECIOUS BLOOD, COLUMBIA, PA, A/K/A      )
SISTERS ADORERS OF THE MOST PRECIOUS          )
BLOOD, ST. JOSEPH CONVENT, COLUMBIA, PA       )
4233 Sulphur Avenue                           )
St. Louis, MO 63109                           )
                                              )
SISTER SARA DWYER,                            )
4233 Sulphur Avenue                           )
St. Louis, MO 63109                           )
                                              )
SISTER MARIA HUGHES,                          )
4233 Sulphur Avenue                           )
St. Louis, MO 63109                           )
                                              )
SISTER DANI BROUGHT,                          )
4233 Sulphur Avenue                           )
St. Louis, MO 63109                           )
                                              )
SISTER MARY ALAN WURTH,                       )
4233 Sulphur Avenue                           )
St. Louis, MO 63109                           )
                                              )
and                                           )
                                              )
SISTER THERESE MARIE SMITH                    )
4233 Sulphur Avenue                           )
St. Louis, MO 63109                           )
                                              )
      Plaintiffs                              )
                                              )
                   v.                         )
             Case 5:20-cv-05627 Document 1 Filed 11/11/20 Page 2 of 26




 TRANSCONTINENTAL GAS PIPE LINE COMPANY,                        )
 LLC,                                                           )
 c/o CT Corporation System                                      )
 600 North 2nd Street, Suite 401                                )
 Harrisburg, PA 17101-1071                                      )
                                                                )
            Defendant                                           )
                                                                )


                                          COMPLAINT

                                    I.      INTRODUCTION

       1.      The Adorers of the Blood of Christ (“Adorers”) is a vowed religious order of

Roman Catholic women (“Sisters”) whose religious practice includes protecting and preserving

creation, which they believe is a revelation of God, the sacredness of which must be honored and

protected for future generations. The individually named Plaintiffs are all Sisters of the Adorers.

Part of the Adorers’ religious practice is for the Sisters to protect, preserve, and treasure the land

that the Adorers own, recognizing the interconnectedness and oneness that humans have with

creation. The Sisters believe that God calls humans to treasure land as a gift of beauty and

sustenance that should not be used in an excessive or harmful way. The Sisters believe and follow

the “Encyclical Letter, Laudato Si’, of the Holy Father Francis On Care For Our Common Home.”

In Laudato Si’, Pope Francis provides a comprehensive theological basis and guidance regarding

the urgent need for humans to protect and preserve Earth. It clearly establishes that how land is

used is an act of a deeply-held religious belief and practice for Roman Catholics.

       2.      In 2018, Defendant Transcontinental Gas Pipe Line Company, LLC (“Transco”)

constructed the Atlantic Sunrise Pipeline (“Pipeline”) for transporting fossil fuels (natural gas)

across multiple states. Transco ran the Pipeline directly through property owned by the Adorers

in Lancaster County, Pennsylvania, even though Transco knew that the Adorers and the Sisters

                                                  2
              Case 5:20-cv-05627 Document 1 Filed 11/11/20 Page 3 of 26




opposed their land being used for the installation of a 42” fossil fuel pipeline because it violated

their deeply held religious beliefs and practices. The Adorers, on religious grounds, steadfastly

refused to grant Transco a right-of-way for the Pipeline. Over the Adorers’ protests, Transco

condemned the Adorers’ property and proceeded to construct the Pipeline across it, threatening

the Adorers with arrest and imprisonment if they interfered with Transco’s pipeline construction.

Over the Sisters’ strenuous, sincere, and repeated protests, the Pipeline was put into service in the

fall of 2018, substantially burdening the Adorers’ and Sisters’ exercise of religion.

         3.    Transco’s actions to force the Sisters to use land that the Adorers own in fee simple

to accommodate and facilitate a fossil fuel pipeline in perpetuity is antithetical to the deeply-held

religious beliefs and convictions of the Adorers and Sisters. It places a substantial burden on the

Adorers’ and Sisters’ exercise of religion by taking land owned by the Adorers that the Sisters

seek to protect and preserve as part of their faith and, instead, uses it in a manner and for a purpose

that actually places the Earth and their property at serious risk.

         4.    Transco’s actions were done in reckless disregard to the religious beliefs and rights

of the Adorers and individual Sisters. Transco’s actions have caused and continue to cause trauma

to the Adorers’ faith commitment, to their vowed relationship with God’s creation and to their call

to be responsible stewards of the land they own. The Adorers are haunted by the helplessness they

experience as Transco uses the Adorers’ land for a fossil fuel pipeline that harms God’s creation

in violation of the very religious vows and constitution to which the Adorers have dedicated their

lives.   The Adorers and individual Sisters seek monetary and punitive damages for Transco’s

repeated past and continued violations of their rights under the Religious Freedom Restoration

Act, 42 U.S.C. § 2000bb-1 (“RFRA”), and they seek any further relief that this Court deems

necessary and appropriate under the circumstances.

                                                  3
              Case 5:20-cv-05627 Document 1 Filed 11/11/20 Page 4 of 26




                                     II.    JURISDICTION AND VENUE

        5.          This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 because this action arises under the laws of the United States.

        6.          Jurisdiction also is established under 28 U.S.C. § 1343(a)(4) because this action

seeks relief under an Act of Congress providing for the protection of civil rights.

        7.          Jurisdiction is further appropriate in this Court pursuant to 42 U.S.C. § 2000bb-

1(c), which guarantees judicial relief for a violation of RFRA.

        8.          Venue is proper under 28 U.S.C. § 1391(b) because the property at issue is located

in this district.

                                            III.    PARTIES

        9.          Plaintiff, the Adorers of the Blood of Christ, United States Region (“Adorers”), is

a Missouri nonprofit corporation, with a mailing address of 4233 Sulphur Avenue, St. Louis, MO

63109. The Adorers own property located in Columbia, Pennsylvania in West Hempfield

Township, Lancaster County.

        10.         Sister Sara Dwyer is a permanent member of the Adorers and serves as the

coordinator of the Adorers’ office of Justice, Peace and Integrity of Creation. Sister Dwyer has a

mailing address of 4233 Sulphur Avenue, St. Louis, MO 63109.

        11.         Sister Maria Hughes is a permanent member of the Adorers and serves on the

Adorers’ leadership team. Sister Hughes has a mailing address of 4233 Sulphur Avenue, St. Louis,

MO 63109.

        12.         Sister Dani Brought is a permanent member of the Adorers and served as a

councilor to the General Administration for the international congregation of the Adorers. Sister

Brought has a mailing address of 4233 Sulphur Avenue, St. Louis, MO 63109.

                                                     4
             Case 5:20-cv-05627 Document 1 Filed 11/11/20 Page 5 of 26




       13.     Sister Mary Alan Wurth is a permanent member of the Adorers. Sister Wurth has

a mailing address of 4233 Sulphur Avenue, St. Louis, MO 63109.

       14.     Sister Therese Marie Smith is a permanent member of the Adorers. Sister Smith

has a mailing address of 4233 Sulphur Avenue, St. Louis, MO 63109.

       15.     Sisters Dwyer, Hughes, Brought, Wurth, and Smith join as Plaintiffs in their

individual capacities, all of whom have undertaken a vow to commit their lives to following their

religious beliefs as members and in community with other Sisters of the Adorers. They fall within

the use of the term “Sisters” in the Complaint.

       16.     Defendant Transcontinental Gas Pipe Line Company, LLC (“Transco”) is a

Delaware limited liability company with a principal place of business at 2800 Post Oak Boulevard,

Houston, Texas 77251-1396.

                             IV.     FACTUAL ALLEGATIONS

       17.     The preceding paragraphs are incorporated herein by reference.

                                    A.      THE ADORERS

       18.     The Adorers were originally founded in 1834 as a teaching order by St. Maria De

Mattias who was born in the small mountain village of Vallescorsa, Italy.

       19.     St. Maria De Mattias dedicated her life to the service of God and established nearly

seventy schools, most of which were located in under-served towns and rural areas. She educated

women and girls during the political and social upheavals caused by the Napoleonic rule. Maria

was canonized in 2003.

       20.     After St. Maria De Mattias began her ministry, other women began to join her work

throughout the world, resulting in missions being opened in Europe, the United States, Asia,

Africa, Australia, South America, and Central America.

                                                  5
                Case 5:20-cv-05627 Document 1 Filed 11/11/20 Page 6 of 26




          21.    In 1870, the Adorers arrived in the United States. Mother Clementine Zerr founded

the Adorers’ first American mission in Piopolis, Illinois. In 1876, she moved the mission to Ruma,

Illinois, where she established teaching and hospital ministries, and a center for the Adorers. In

1893, Mother Clementine began sending Sisters to teach in Kansas, which led to the establishment

of a motherhouse in Wichita.

          22.    In 1925, the Adorers began a ministry to the elderly and established a center in

Columbia, Pennsylvania, which is located within Lancaster County.

          23.    In 1929, the vicariates of Columbia, Ruma, and Wichita became provinces, and in

October 2000, converged to become the United States Region of the Adorers of the Blood of

Christ.

          24.    The Constitution of the Adorers of the Blood of Christ is one of the guiding

documents for how the Sisters live out their lives and religious mission. See Constitution of the

Adorers of the Blood of Christ, attached as Exhibit “A.”

          25.    Pursuant to their Constitution, the Adorers take vows of poverty, chastity, and

obedience and live together in community. They forgo personal possessions and dedicate their

lives to pursuing ministries consistent with their religious beliefs and teachings.

          26.    The Adorers are an ecclesial group of women living in community, who practice

their deeply-held religious convictions in their day to day actions. The exercise of their religious

beliefs includes:

                    a.    Making God’s love tangible and known through compassionate acts of

                          service through their ministries and lives;

                    b.    Educating and addressing important issues of social and environmental

                          justice, such as poverty, war, racism, and global warming that separates

                                                  6
               Case 5:20-cv-05627 Document 1 Filed 11/11/20 Page 7 of 26




                          humans in a way that the Adorers do not believe mirrors their hope for the

                          Kingdom of God;

                  c.      Celebrating, praying, and deeply reflecting as a part of their individual

                          and communal spirituality; and

                  d.      Honoring the Earth as a sacred part of God’s creation and protecting and

                          preserving the Earth as a gift of beauty and sustenance for future

                          generations.

        27.     Sisters Dwyer, Hughes, Brought, Wurth, and Smith have undertaken a vow to

commit their lives to following their religious beliefs as members of and in community with other

Sisters of the Adorers.

   B.         THE ADORERS’ RELIGIOUS PRACTICE OF CARING FOR THE EARTH

        28.     The Adorers’ religious practice includes protecting and preserving creation, which

they believe is a revelation of God, the sacredness of which must be honored and protected for

future generations.

        29.     Of particular importance to the instant matter is the deep religious conviction of the

Adorers and the Sisters that the Earth is a part of God’s creation. In 2005, the Adorers adopted a

Land Ethic proclaiming the sacredness of all creation according to their religious beliefs. See Land

Ethic, attached as Exhibit “B.”

        30.     The Adorers’ Land Ethic specifically states, among other things, that:

                  a.      As Adorers, we honor the sacredness of all creation; we cultivate a

                          mystical consciousness that connects us to the Holy in all of life.




                                                  7
             Case 5:20-cv-05627 Document 1 Filed 11/11/20 Page 8 of 26




                 b.      As students of Earth, we listen intently to Earth’s wisdom; we respect our

                         interconnectedness and oneness with creation and learn what Earth needs

                         to support life.

                 c.      As prophets, we reverence Earth as a sanctuary where all life is protected;

                         we strive to establish justice and right relationships so that all creation

                         might thrive.

                 d.      As advocates of Earth, we choose simple lifestyles that avoid excessive or

                         harmful use of natural resources; we work in solidarity with all creation

                         for a healthy and sustainable lifestyle.

                 e.      As ASC community, we treasure land as a gift of beauty and sustenance;

                         we see it as a legacy for future generations.

       31.     The Adorers believe God calls Christians as a religious imperative to treasure land

as a gift of beauty and sustenance that should not be used in an excessive or harmful way.

       32.     Accordingly, part of the Adorers’ religious practice is for the Sisters to protect,

preserve, and treasure the land that the Adorers own, recognizing the interconnectedness and

oneness that humans have with creation.

                  C.      CATHOLIC TEACHING ON CARING FOR THE
                            EARTH AND CLIMATE CHANGE

       33.     The Adorers are a “pontifical” congregation of religious women, meaning their

international congregation is recognized and approved by the Vatican, and the Adorers and the

Sisters are subject to the authority of the Pope.




                                                    8
               Case 5:20-cv-05627 Document 1 Filed 11/11/20 Page 9 of 26




       34.      In 2015, Pope Francis issued an encyclical letter titled “Laudato Si’ of the Holy

Father Francis On Care For Our Common Home” (“Laudato Si’”). See Laudato Si’, attached as

Exhibit “C.”

       35.      In Laudato Si’, Pope Francis provides a comprehensive and exhaustive theological

basis establishing that, as an act of religious belief and practice, members of the Roman Catholic

Church, and others, must protect and preserve the Earth as God’s creation.

       36.      According to the Pope, “Climate change is a global problem with grave

implications: environmental, social, economic, political and for the distribution of goods. It

represents one of the principal challenges facing humanity in our day today.” ¶ 25.

       37.      Pope Francis specifically identifies the threat of climate change based, inter alia,

“on the great concentration of greenhouse gases released mainly as a result of human activity”

which is “aggravated by a model of development based on the intensive use of fossil fuels . . ..” ¶

23.

       38.      Indeed, a primary cause of global warming is human activity that releases carbon

into the atmosphere, most significantly the burning of fossil fuels. The construction of new, high-

volume fossil fuel pipelines facilitates more extraction and use of fossil fuels, thereby accelerating

human-created climate change.

       39.      A report published in the journal BioScience on November 5, 2019, and signed by

more than 11,000 scientists from around the world, declares “clearly and unequivocally that planet

Earth is facing a climate emergency.” See BioScience, “World Scientists’ Warning of Climate

Emergency,” Nov. 5, 2019, attached as Exhibit “D.”

       40.       The report states that “[t]he climate crisis has arrived and is accelerating faster than

most scientists expected. It is more severe than anticipated, threatening natural ecosystems and

                                                   9
             Case 5:20-cv-05627 Document 1 Filed 11/11/20 Page 10 of 26




the fate of humanity.” Id. at p. 2 (citations omitted).

       41.     One of the actions the report recommends to lessen the worst effects of climate

change is to “quickly implement massive energy efficiency and conservation practices and . . .

replace fossil fuels with low-carbon renewables and other cleaner sources of energy if safe for

people and the environment. We should leave remaining stocks of fossil fuels in the ground[.]”

Id. at p. 4 (emphasis added).

       42.     The Summary Findings of the National Climate Assessment report, issued by the

United States Government in 2018 (attached as Exhibit “E”), provides similar warnings regarding

the effects of climate change in the United States.

       43.     The report concludes that “the evidence of human-caused climate change is

overwhelming and continues to strengthen, that the impacts of climate change are intensifying

across the country, and that climate-related threats to Americans’ physical, social, and economic

well-being are rising. These impacts are projected to intensify—but how much they intensify will

depend on actions taken to reduce global greenhouse gas emissions and to adapt to the risks from

climate change now and in the coming decades.” Id. at p. 36 (emphasis in original).

       44.     Pope Francis articulates that the religious beliefs of Catholics connecting them to

God’s creation require them, as a matter of religious practice, to directly address the harm caused

to the Earth by global warming and climate change. He refers to this connection as “A Universal

Communion” in which “as part of the universe, called into being by one Father, all of us are linked

by unseen bonds and together form a kind of universal family, a sublime communion which fills

us with a sacred, affectionate and humble respect.” Laudato Si’ ¶ 89. “Everything is connected.

Concern for the environment thus needs to be joined to a sincere love for our fellow human beings

and an unwavering commitment to resolving the problems of society.” ¶ 91.

                                                 10
             Case 5:20-cv-05627 Document 1 Filed 11/11/20 Page 11 of 26




       45.     Based on this deep spiritual connection to the Earth and the environment, and in

light of the ecological crisis at hand, Pope Francis summons Christians to an “ecological

conversion,” “whereby the effects of their encounter with Jesus Christ become evident in their

relationship with the world around them. Living our vocation to be protectors of God’s handiwork

is essential to a life of virtue; it is not an optional or a secondary aspect of our Christian

experience.” ¶ 217. “I ask all Christians to recognize and to live fully this dimension of their

conversion. May the power and the light of the grace we have received also be evident in our

relationship to other creatures and to the world around us.” ¶ 221.

       46.     “In this framework, along with the importance of little everyday gestures, social

love moves us to devise larger strategies to halt environmental degradation and to encourage a

‘culture of care’ which permeates all of society. When we feel that God is calling us to intervene

with others in these social dynamics, we should realize that this too is part of our spirituality, which

is an exercise of charity and, as such, matures and sanctifies us.” ¶ 231.

       47.     As outlined in Laudato Si’, the Catholic teachings on caring for the Earth, as well

as the Adorers’ own beliefs and practices, compel the Sisters to exercise their religion by, inter

alia, (a) caring for and protecting the land the Adorers own; (b) not allowing their land to be used

in a way that facilitates harm to the Earth and its inhabitants; (c) developing long-term plans for

using the Adorers’ land in a manner consistent with their religious beliefs in preserving the sanctity

of all of life; and (d) challenging practices and development that harm the Earth. See documents

attached at Exhibit “F,” providing examples of how caring for the Earth has been a well-established

religious practice of the Adorers.

       48.     The Sisters have exercised their religious beliefs to protect and preserve God’s

creation by developing long term plans for the use of the Adorers’ land as part of their religious

                                                  11
               Case 5:20-cv-05627 Document 1 Filed 11/11/20 Page 12 of 26




practice and by actively challenging corporate greed and excess that causes harm to the Earth. By

way of example, they have sought to preserve 114 acres of woodlands the Adorers own in Ruma,

Illinois; hosted an international Earth Summit at their Province Center in Ruma, Illinois; and

challenged the exploitation of resources and land in Guatemala.

        49.      Based on their religious beliefs, doctrines and practices, the Adorers hold their land

in a sacred trust recognizing that it is God’s creation, and they are commanded to care for and

protect it as part of their religious practice.

          D.      ADORERS’ PROPERTY IN LANCASTER COUNTY, PENNSYLVANIA

        50.      The Adorers own land in Columbia, Pennsylvania, located within Lancaster

County.

        51.      Consistent with their religious beliefs, the Sisters are very intentional about how

they use the Adorers’ land in Columbia.

        52.      For example, the Adorers have used the land to sponsor a retirement community

called St. Anne’s Retirement Community that provides care to elderly individuals consistent with

the beliefs and values of the Adorers.

        53.      Even though some of the land the Adorers own in Lancaster County is zoned for

commercial development, the Adorers have chosen to use the land for growing agricultural crops

by local farmers rather than developing it.

        54.      Lancaster County is recognized as having some of the most productive and fertile

agricultural lands in the entire country.

        55.      Included in the land owned by the Adorers that is used for agricultural purposes is

a twenty-four (24) acre tract of land located along Prospect Road, as identified in a deed dated




                                                  12
             Case 5:20-cv-05627 Document 1 Filed 11/11/20 Page 13 of 26




February 7, 1946, and recorded in the Lancaster County Recorder of Deeds Office at Book U37,

Page 110, and known as tax parcel number 30004-621-00000 (“Property”).

       56.     The Sisters’ intentional decision on how to use (or not use) and manage the private

land the Adorers own, including how their Property in Lancaster County is or is not used, is an

integral part of exercising their well-established and deeply-held religious beliefs as active and

engaged stewards of God’s Earth.

       57.     Consistent with the teaching and beliefs of the Adorers and the Pope, Sisters Dwyer,

Hughes, Brought, Wurth, and Smith are committed, as part of their individual religious faith and

expression and as vowed members of the Adorers, to care for the land the Adorers own in order to

protect the Earth as God’s sacred creation.

                   E.      TRANSCO’S ATLANTIC SUNRISE PIPELINE

       58.     The Atlantic Sunrise Pipeline is an expansion of Transco’s existing pipeline system

designed to move Marcellus Shale gas more expeditiously and at higher volumes from the fracking

fields of northern Pennsylvania primarily to international markets.

       59.     Transco already had an existing pipeline system in the region, and the Atlantic

Sunrise Pipeline essentially functions as a shortcut between existing, connected facilities. See Map

of Atlantic Sunrise Pipeline and existing Transco pipeline system, attached as Exhibit “G.”

       60.     Accordingly, the Project includes approximately 183 miles of “greenfield

pipeline,” meaning new pipeline installed and operating in locations where no pipeline previously

existed.

       61.     The Pipeline consists of multiple subsections, including the “Central Penn Line

South.” The Central Penn Line South is a 127.3-mile section of greenfield pipeline that runs from

Lancaster County, Pennsylvania to Columbia County, Pennsylvania.

                                                13
               Case 5:20-cv-05627 Document 1 Filed 11/11/20 Page 14 of 26




         62.     The Central Penn Line South involved the installation of a 42-inch diameter

pipeline that transports 1.7 million dekatherms (1.7 billion cubic feet) per day of natural gas under

high pressure, with a maximum allowable operating pressure of 1,480 pounds per square inch

gauge.

         63.     The overall Pipeline, including the Central Penn Line South section, is essential in

facilitating the expanded extraction, development, and use of fossil fuels by transporting natural

gas from drilling sites to market.

         64.     As set forth above, indisputable scientific evidence demonstrates that expanding

the use of fossil fuels by developing more drilling, extraction, and conveyance systems contributes

to global warming and directly harms the Earth.

         65.     The development of new high-volume natural gas pipelines, like the Atlantic

Sunrise Pipeline, causes environmental harms including but not limited to the following examples.

                  a.    The drilling and extraction of natural gas from wells and its transportation

in pipelines result in the leakage of methane, a primary component of natural gas that is 34 times

more potent than CO2 in trapping heat.

                  b.    Methane leakages from drilling wells and loose pipe fittings pose climate

risks and contribute to global warming.

                  c.    Natural gas development can affect local and regional air quality. Some

areas where drilling occurs have experienced increases in concentrations of hazardous air

pollutants that harm human health and the environment.

                  d.    Pipeline construction emissions are also a significant source of air pollution,

and Lancaster County is already designated as a “nonattainment” area in that the air quality in

Lancaster County is well below federal standards.

                                                  14
              Case 5:20-cv-05627 Document 1 Filed 11/11/20 Page 15 of 26




                  e.    The construction and land disturbance required for gas drilling and pipeline

installation can alter land use, streams, rivers, and lakes, and harm local ecosystems by causing

erosion and fragmenting wildlife habitats and migration patterns.

                  f.    Natural gas drilling and transportation has contaminated drinking water

sources, groundwater, and surface water.

                  g.    The sustained, prolonged use of natural gas pipelines contributes to and

accelerates global warming during pipeline construction and operation and also compounds the

associated environmental harms which affect the long-term condition and use of effected

properties if a pipeline were ever decommissioned.

        66.     In sum, the development of Transco’s new, high-volume natural gas Pipeline

directly contributes to global warming and causes other environmental harms that affect the Earth

as a whole and affects the environment and eco-systems connected to the properties being used to

facilitate the operation of the Pipeline.

  F.      TRANSCO’S PROPOSAL TO RUN THE PIPELINE DIRECTLY THROUGH
                        THE ADORERS’ PROPERTY

        67.     On March 31, 2015, Transco filed an application with the Federal Energy

Regulatory Commission (“FERC”) under the Natural Gas Act (“NGA”), 15 U.S.C. § 717 et seq.,

for authorization to construct and operate the proposed Atlantic Sunrise Pipeline.

        68.     FERC is the federal agency that reviews and approves a private company’s

application for a natural gas pipeline; FERC does not initiate, design, implement, encourage, or

compel the construction and operation of a natural gas pipeline.




                                                 15
             Case 5:20-cv-05627 Document 1 Filed 11/11/20 Page 16 of 26




       69.     Pursuant to the NGA, FERC’s approval of a pipeline application allows but does

not compel a private pipeline company to use the power of eminent domain to take private property

without the owner’s consent. 15 U.S.C. § 717f (h).

       70.     As part of the application process, Transco designed and proposed a route for its

Pipeline that went directly through the Adorers’ Property.

       71.     The Adorers opposed the Pipeline running through their Property on religious

grounds, because allowing their land to be used for the installation and use of a 42” natural gas

pipeline would harm God’s creation and defile the sacred nature of their Property by facilitating

the extraction, transportation, and use of fossil fuels, thereby accelerating global warming and

climate change.

       72.     Use of their land for the Pipeline would be in direct contravention of their

previously adopted Land Ethic, the vows taken by the Sisters, the Adorers’ Constitution, and the

official teaching of the Catholic Church.

       73.     Accordingly, the Adorers refused to negotiate or agree to grant any easement rights

to Transco for the construction and operation of its natural gas pipeline.

       74.     Transco knew that the Adorers opposed on religious grounds their Property being

used for the Pipeline in or before 2014. See ROW Agent Contact Report, Atlantic Sunrise, attached

as Exhibit “H.”

       75.     Transco knew that forcing the Pipeline to run through the Adorers’ Property would

violate their religious beliefs and practices. See Declaration of Matthew Drum, attached as Exhibit

“I.”

       76.     Nevertheless, Transco decided to run its pipeline directly through the Adorers’

Property in reckless disregard of their religious convictions.

                                                 16
             Case 5:20-cv-05627 Document 1 Filed 11/11/20 Page 17 of 26




       77.     On about February 3, 2017, FERC issued an “Order Issuing Certificate” (“FERC

Order”), for the proposed Atlantic Sunrise Pipeline.

       78.     The Order stated that the delegation of the condemnation power subjected Transco

“to the regulation of the federal government.” FERC Order, ¶ 67.

       79.     The FERC Order was conditional, as it did not authorize any pipeline construction

or natural gas activities until Transco obtained additional permits and approvals and was granted

a notice to proceed from FERC.

       80.     Thus, there was no burden placed on the Adorers’ religious exercise at the time the

FERC Order was issued.

        G.     TRANSCO’S CONDEMNATION OF THE ADORERS’ PROPERTY

       81.     Because the Adorers refused to allow their land to be used for Transco’s fossil fuel

pipeline, on April 14, 2017, Transco filed a “Verified Complaint in Condemnation of Property

Pursuant to Fed. R. Civ. P. 71.1” in the United States District Court for the Eastern District of

Pennsylvania against the Adorers seeking to condemn a portion of the Property to force the

Adorers to allow Transco to construct, install and operate the Pipeline on the Adorers’ private

property (Docket No. 5:17-cv-01725-JLS).

       82.     On June 20, 2017, as part of Transco’s condemnation proceedings, Transco filed

an “Emergency Motion” to condemn the Property and also to try to prevent the Adorers from

holding a dedication service on the Adorers’ Property as a way of expressing their religious beliefs

of the sacredness of the Earth and their opposition to the forced taking of their land.

       83.     When Transco filed its “Emergency Motion,” it was not entitled to possession and

could not actually proceed with any work on the Adorers’ Property because Transco had not




                                                 17
             Case 5:20-cv-05627 Document 1 Filed 11/11/20 Page 18 of 26




received all of the required court orders and permits from state agencies and had not received a

notice to proceed from FERC.

       84.     Transco’s “Emergency Motion” was filed as a threat to try to stop the Adorers from

exercising their religious freedoms, as well as their Constitutional rights to freedom of speech and

assembly, on their own Property and further demonstrates Transco’s reckless indifference to the

religious beliefs of the Adorers.

       85.     On July 7, 2017, the District Court denied Transco’s emergency motion for

possession, and the Adorers proceeded to hold their dedication service at the Property.

       86.     The Court’s July 7, 2017, Order also declared that, under the Natural Gas Act,

Transco had the “substantive right to condemn” an easement across the Adorers’ Property to

construct and operate Transco’s fossil fuel pipeline.

       87.     While the Adorers maintain fee simple ownership of the Property, Transco has the

right to use the Adorers’ Property for its pipeline in perpetuity.

       88.     The authority to condemn the private property of a landowner is a power

traditionally exclusively reserved to the government.

       89.     It is well established that private individuals and companies do not have the right

to “take” the private property of others for their own business and profit-making interests and uses.

       90.     However, Congress may delegate the power of eminent domain to a private, for-

profit company by way of legislation like the NGA.

       91.      By exercising the power of eminent domain, a private company performs a public

function and becomes a federal actor that is subject to federal laws and regulations.




                                                 18
             Case 5:20-cv-05627 Document 1 Filed 11/11/20 Page 19 of 26




       92.     Transco was a federal actor acting “under color of law” when it condemned the

Adorers’ Property and was required to comply with federal laws including complying with the

mandates set forth in RFRA.

                 H.      THE ADORERS SEEK INJUNCTIVE RELIEF IN COURT

       93.     On July 14, 2017, within one week of the condemnation and well before FERC

granted Transco permission to commence any construction activities on the Adorers’ Property, the

Adorers filed a Complaint in this Court seeking injunctive relief under RFRA to prevent Transco

from constructing and operating the Pipeline on the Adorers’ Property.

       94.     Transco’s condemnation of the Adorers’ Property merely authorized Transco to

possess the easement; Transco needed a notice to proceed from FERC before it could commence

any pipeline activities on the Property.

       95.     The Adorers did not seek any damages at that time because the Pipeline had not

even been constructed (much less placed into operation), so there was not yet a substantial burden

on their religious practices.

       96.     On September 28, 2017, the District Court for the Eastern District of Pennsylvania

(“District Court”) dismissed the Complaint for injunctive relief for lack of subject matter

jurisdiction, holding that pursuant to the NGA the Circuit Court had “exclusive” jurisdiction to

“affirm, modify, or set aside” FERC’s Order.

       97.     On October 2, 2017, the Adorers filed an appeal with the Third Circuit.

       98.     On July 25, 2018, the Third Circuit issued an opinion denying the Adorers’ appeal

based on reasoning similar to that of the District Court. See Adorers of the Blood of Christ v. Fed.

Energy Regulatory Comm'n, 897 F.3d 187 (3d Cir. 2018), cert. denied sub nom. Adorers of the

Blood of Christ, U.S. Province v. F.E.R.C., 139 S. Ct. 1169 (2019).

                                                19
               Case 5:20-cv-05627 Document 1 Filed 11/11/20 Page 20 of 26




        99.      However, the Third Circuit noted the following in its decision:

        While RFRA expressly provides for damages, see 42 U.S.C. § 2000bb-1, it appears
        that the NGA circumscribes FERC’s authority to issue a ruling on the merits of a
        certificate of public convenience and necessity, see 15 U.S.C. § 717f(e), and the
        Court of Appeals is similarly limited to “affirming, modifying, or setting aside” the
        certificate, id. § 717r(b). Thus, the ability of a RFRA claimant to receive damages
        through the NGA process may indeed bear on “whether the claims can be afforded
        meaningful review.” Thunder Basin, 510 U.S. at 207. The Adorers did not request
        damages in their complaint; hence, we need not reach this issue today.

Id. at 196, n.11.

        100.     As a part of the condemnation proceedings, the Sisters and Adores filed a claim for

compensation and to present evidence of damages for Transco’s violation of the RFRA.

        101.     On June 25, 2020, the District Court ruled that it could not consider a claim for

RFRA damages as part of the condemnation proceeding. See Memorandum Opinion, No. 5:17-

cv-01725-JLS, June 25, 2020 (Doc. 48).

        102.     However, the Court noted that “by ruling that the Adorers’ religious liberty

damages are procedurally improper and therefore cannot be considered in the instant matter, I am

not foreclosing their right under the RFRA to pursue such damages. As discussed above, RFRA

provides that an aggrieved party may bring an action for damages under the RFRA in a judicial

proceeding. Accordingly, the Adorers are free to raise their RFRA claim for monetary damages in

a separate action. My ruling today is limited to barring this type of religious damages in an eminent

domain proceeding.” Id. at 5.

  I.      THE SUBTANTIAL BURDEN TO THE ADORERS’ RELIGIOUS EXERCISE
             CAUSED BY TRANSCO’S OPERATION OF THE PIPELINE

        103.     Meanwhile, on September 15, 2017, FERC issued Transco a Notice to Proceed with

construction on the Adorers’ Property.

        104.     Transco rearranged its construction schedule to commence construction earlier than

                                                 20
               Case 5:20-cv-05627 Document 1 Filed 11/11/20 Page 21 of 26




planned on the Adorers’ Property, starting October 16, 2017. See Pictures of construction of

Pipeline on the Property, attached as Exhibit “J.”

        105.     A number of the Sisters were present on October 16, 2017, to protest Transco’s

installation of the Pipeline as a violation of their religious practice.

        106.     The Sisters, however, were powerless to observe their religious exercise because

Federal Marshals were present to ensure no Sister interfered with Transco’s construction activities.

        107.     On March 25, 2018, the Sisters held a Palm Sunday Service on their Property as a

public lament of the suffering of Creation inflicted on their land by the Pipeline. See Palm Sunday

Worship Booklet, March 25, 2018, Attached as Exhibit “K.”

        108.     As Transco’s construction of the pipeline neared completion in the summer of 2018,

counsel for the Adorers sent a letter to Transco dated August 31, 2018, urging Transco not to

commence natural gas service through the Adorers’ Property and specifically advising that the

Adorers intended to seek damages should that occur. See Letter of Aug. 31, 2018, attached as

Exhibit “L”

        109.     Transco placed the pipeline in to service on or around October 4, 2018, after

receiving final authorization from FERC.

        110.     Natural gas presently is flowing through the Adorers’ Property in direct violation

of the Adorers’ religious practice and sincerely-held beliefs.

        111.     Transco’s action in placing the Pipeline in to service using the Adorers’ land caused

a substantial burden to the religious exercise of the Adorers in violation of RFRA by forcing them

to use their own land, which they hold in sacred trust as God’s creation, to facilitate the extraction,

transportation and use of fossil fuels that will accelerate global warming and cause great harm to

the Earth.

                                                   21
              Case 5:20-cv-05627 Document 1 Filed 11/11/20 Page 22 of 26




       112.     Transco’s use, day after day, of the Adorers’ property in violation of their deeply

held religious beliefs represents a continuing violation of their religious practice because it

facilitates harm to the Earth for as long as the Pipeline remains in operation.

       113.     Transco’s action to condemn and use the Adorers’ Property is in furtherance of its

for-profit business interest in exporting natural gas to international markets for private financial

gain and is not a compelling government interest.

       114.     The burden on the Adorers’ and Sisters’ religious practice is not the least restrictive

means for furthering any governmental or private pecuniary interest in the Pipeline because

Transco already had existing pipeline infrastructure transporting gas from Northern Pennsylvania

even before it constructed the Pipeline, and in any event, the Pipeline could have been routed

around the Adorers’ Property as has been done in numerous other instances.

       115.     As part of their religious practice and belief, the Sisters have refused to allow the

use of the Adorers’ private property for installation and operation of the Pipeline because the

Sisters believe such a use of their land would harm God’s creation, violate the sacred nature of

their Property, breach the vows they have taken to follow God, contradict the teachings of Pope

Francis, and interfere with their right to freely exercise and practice their religious beliefs in the

use of their own land.

       116.     Transco’s actions have caused harm and damage to the Adorers and the Sisters by

forcing upon them a fossil fuel pipeline that:

                 a.      compromises and breaks their religious vows to protect the Earth as God’s

                         creation and violates their call to loving, healthy and life-giving

                         relationships;




                                                  22
              Case 5:20-cv-05627 Document 1 Filed 11/11/20 Page 23 of 26




                 b.      creates feelings of helplessness and despair as their land is used to

                         facilitate harm to the Earth and its inhabitants, particularly the poor who

                         are disproportionately impacted by global warming and climate change;

                 c.      results in suffering to the Adorers and the Sisters as they see their faith,

                         vows, and religious commitments sacrificed for the profit motives and

                         greed of a multi-billion dollar corporation; and

                 d.      causes a fundamental violation of the very purpose of the Adorers as a

                         vowed religious order who are called by their foundress, St. Maria

                         DeMattias to “bring about that beautiful order of things that the great Son

                         of God came to establish in his blood.”

       117.     In summary, Transco has acted under color of law to use the private property of the

Adorers to install and operate a natural gas pipeline that causes harm to the Earth and its

inhabitants, with knowing and reckless disregard of the Adorers’ sincerely-held religious beliefs,

thereby resulting in significant damage to the Adorers and the Sisters.

                                  V.      CLAIM FOR RELIEF

                                             COUNT I

                      Violation of the Religious Freedom Restoration Act

       118.     The preceding paragraphs are incorporated herein by reference.

       119.     RFRA, 42 U.S.C. § 2000bb, et seq., provides that the “Government shall not

substantially burden a person’s exercise of religion” unless the Government can “demonstrate []

that application of the burden to the person – (1) is in furtherance of a compelling governmental

interest; and (2) is the least restrictive means of furthering that compelling governmental interest.”

42 U.S.C. § 2000bb-1.

                                                 23
               Case 5:20-cv-05627 Document 1 Filed 11/11/20 Page 24 of 26




        120.      Under RFRA, “the term ‘government’ includes a branch, department, agency,

instrumentality, and official (or other person acting under color of law) of the United States, or of

a covered entity.” 42 U.S.C. § 2000bb-2 (1).

        121.      Congress ensured that “[f]ree exercise of religion [would be] protected” by

providing a very specific remedy to aggrieved persons: entitlement to assert a RFRA claim in a

judicial proceeding. Under the heading “Judicial relief,” the statute specifically provides that “[a]

person whose religious exercise has been burdened in violation of this section may assert that

violation as a claim or defense in a judicial proceeding and obtain appropriate relief against a

government.” Id. § 2000bb-1(c). Indeed, the provision of judicial relief effectuates RFRA’s

stated purpose “to provide a claim or a defense to persons whose religious exercise is substantially

burdened by government.” Id.

        122.      The term “appropriate relief” includes damages, and both the Third Circuit and the

District Court suggested that the Adorers may assert a private cause of actions for damages in

district court.

        123.      Transco acted under color of federal law when it condemned the Adorers’ Property

and then proceeded to install, construct, and operate a 42” fossil fuel Pipeline; accordingly,

Transco constitutes the “Government” as defined and used in RFRA.

        124.      Transco’s action to forcibly condemn, construct and operate a high-volume natural

gas pipeline on land owned by the Adorers substantially burdened the Adorers’ and Sisters’

exercise of their deeply-held religious beliefs to use and protect their land as part of God’s creation

as more fully explained above and as described in the Adorers’ Land Ethic and as Pope Francis

declared in Laudato Si’.




                                                  24
              Case 5:20-cv-05627 Document 1 Filed 11/11/20 Page 25 of 26




       125.     As a result of the substantial burden to their religious exercise, the Adorers and

Sisters have experienced harm to their religious beliefs and practices that has caused institutional

and individual pain and anguish.

       126.     This burden on the Adores’ and Sisters’ exercise of their deeply held religious

beliefs is continuous, occurring every day that Transco operates the Pipeline on their Property.

       127.     Transco cannot establish a compelling governmental interest to justify its decision

to violate the Adorers’ religious rights, particularly when the Pipeline is being used primarily for

exporting natural gas and for the financial gain of a private company.

       128.     Moreover, Transco did not use the least restrictive means for furthering its own

private interests because it could have avoided the Adorers’ Property in designing the route of the

Pipeline or simply used the existing pipeline network already in place.

       129.     Accordingly, Transco has violated the Adorers’ and Sisters’ rights under RFRA.

                                  VI.        RELIEF REQUESTED

       WHEREFORE, Plaintiffs respectfully request your Honorable Court to:

              (a)   take jurisdiction of this matter;

              (b)   grant a trial by jury;

              (c)   award Plaintiffs compensatory and punitive damages in such amounts as the

                    jury determines;

              (d)   award Plaintiffs prejudgment interest, reasonable attorney’s fees, expert fees

                    and costs as permitted by law; and

              (e)   award such further relief as the Court may deem appropriate.




                                                  25
          Case 5:20-cv-05627 Document 1 Filed 11/11/20 Page 26 of 26




                                                   Respectfully submitted,

                                                   GIBBEL KRAYBILL & HESS LLP



                                           By:   /s/ J. Dwight Yoder            _
                                                   J. Dwight Yoder
                                                   Sheila V. O’Rourke
                                                   Attorneys for Plaintiffs
                                                   2933 Lititz Pike
                                                   P.O. Box 5349
                                                   Lancaster, PA 17606
                                                   (717) 291-1700
                                                   Sup. Ct. Atty. ID. #81985
Date: November 10, 2020                            Sup. Ct. Atty. ID. #313842




                                      26
